Citation Nr: 1518687	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-50 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to March 14, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to January 1978 in the United States Air Force.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

The Board remanded the appeal in October 2013 for further development.  The case has since been returned to the Board for appellate review.  In the same October 2013 decision, the Board dismissed the issue of entitlement to an increased rating greater than 20 percent for bilateral hearing loss on or after March 14, 2013.  Thus, this issue is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board previously remanded the increased rating issue on appeal in October 2013 for further development.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, in light of Stegall, supra, the appeal is once again remanded to the AOJ to ensure compliance with the Board's October 2013 remand directives.

First, the October 2013 remand directed that the AOJ request that the Veteran adequately identify the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information for annual audiology examinations to test his hearing from 1978 to 2007.  It was unclear from the Veteran's hearing testimony whether these hearing examinations were conducted by the VA, a private provider, or his employer.  In a November 2013 statement, the Veteran clarified that the VA Medical Center (VAMC) in San Antonio, Texas, should have audiology testing records dated from 1978 to 2007.  Despite this statement from the Veteran, there is no indication in the record that the AOJ attempted to secure any such outstanding VA audiology testing records dated from 1978 to 2007.  

Second, the October 2013 remand indicated that the AOJ should contact the private audiologist who conducted the December 2008 private audiogram, or in the alternative a VA audiologist, in order to clarify whether the speech discrimination testing was conducted using the Maryland CNC test.  Although the Veteran failed to identify who the private audiologist was who conducted the December 2008 private audiogram, the AOJ did not have a VA audiologist review the private audiogram to determine whether the speech discrimination testing was conducted using the Maryland CNC test.  

Third, in a November 2013 statement, the Veteran indicated that he was enclosing additional evidence, including audiology treatment records.  Notwithstanding this statement from the Veteran, the AOJ stated in the December 2013 and January 2014 Supplemental Statements of the Case (SSOCs) that the Veteran failed to respond to a request for information.  Thus, clarification is required from the AOJ as to whether any additional or duplicate evidence was received from the Veteran in November 2013, and if no evidence was received, the AOJ should request that the Veteran send any copies of private or VA audiology records that he may have in his possession, including annual audiology examinations to test his hearing from his employer, dated from 1978 to 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA audiology treatment records dated from 1978 to 2007 to the present from the VAMC in San Antonio, Texas.  These records should be obtained and associated with the claims file.  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the appellant must be notified.

2.  The AOJ should request that a VA audiologist review the December 2008 private audiogram to determine whether the speech discrimination testing was conducted using the Maryland CNC test.  If such a determination cannot be made, the audiologist should state so in a report.

3.  The AOJ should clarify for the record whether any additional or duplicate evidence was received from the Veteran with his November 2013 statement.  If no evidence was received, the AOJ should request that the Veteran send any copies of audiology records that he may have in his possession, including annual audiology examinations to test his hearing from his employer dated from 1978 to 2007.  

(The electronic VBMS folder already contains private audiology records from Sawyer audiology dated in 2008, but none of the employment records that the Veteran has mentioned are contained in the VBMS folder).  

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




